EEI International Utility Conference March 15-17, 2009 Exhibit 99.1 PPL Corporation (NYSE: PPL) is a Fortune 500 company with headquarters in Allentown, Pa. The Company’s diversifiedcorporate strategy is to achieve growth in energy supply margins while limiting volatility in both cash flows and earnings and toachieve stable, long-term growth in regulated delivery businesses through efficient operations and strong customer andregulatory relations. The strategy is carried out through four principal subsidiaries:PPL EnergyPlus, which markets energy in key U. S. markets.PPL Generation, which operates more than 12,000 megawatts of electricity generating capacity in Pennsylvania, Montana,Maine, Illinois, New York and Connecticut, with an additional 148 megawatts of planned uprate projects.PPL Electric Utilities, which delivers electricity to 1.4 million customers in Pennsylvania.PPL Global, which delivers electricity to 2.6 million customers in the United Kingdom.Security RatingsMoody’s S&P FitchPPL Corp.Corporate Credit Rating Baa2 BBB BBBPPL Capital Funding, Inc.Senior Unsecured Debt Baa2 BBB-BBBPPL Electric Utilities Corp.First Mortgage Bonds A3 A-A- Senior Secured Bonds A3 A-A- PPL Energy SupplySenior Unsecured Notes Baa2 BBB BBB+WPD Holdings LimitedSenior Unsecured Debt Baa3 BBB-BBBWPD Operating Cos.Senior Unsecured Debt Baa1 BBB+ A- See a complete list of all PPL rated companies in the appendixContactsTimothy J.
